Exhibit 16.1 Scrudato & Co., PA 7 Valley View Drive Califon, NJ 07830 March 23, 2017 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:eRoomSystem Technologies, Inc. We have read the statements made by eRoomSystem Technologies, Inc. in Item 4.01 of this Form 8-K dated March 23, 2017 regarding the change in auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made in Item 4.01 of this Form 8-K. Yours truly, /s/ Scrudato & Co., PA
